DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 10-19-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 3-5, 7, 8, 10, 12-14, 16, 17, 19, 21-23, 25, 26, 28, and 30 has/have been amended. Claim(s) 9, 18, and 27 has/have been cancelled. Claim(s) 31-33 has/have been added by amendment. Therefore, claim(s) 1-8, 10-17, 19-26, and 28-33 remain(s) pending in the application.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for switching a signal, means for creating a conductive path, and means for biasing in claims 10, 28, 29, 30, as understood by the arguments made by the applicant in the response of 10/19/2022.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to the election of Species 2, figure 4 of 06/30/2022, the language “a first dielectric embedded in the oxide layer on the pass transistor gate … the second dielectric is has a larger thickness than the first dielectric” of claim 21, “the first dielectric is approximately 10 times larger in thickness than the second dielectric” of claim 22, “the second dielectric is approximately 80-250 angstroms and the first dielectric is approximately 8-25 angstroms”, and “a first dielectric embedded in the oxide layer on the pass transistor gate … the second dielectric is has a larger thickness than the first dielectric” of claim 30 does not appear to be supported in the specification. Paragraph [0035] of the original specification recites two dielectrics, reference characters 450 and 440, with the disclosed size relationship, but neither dielectric appears to be “embedded in the oxide layer” i.e. reference character 430, and the thinner of the dielectrics, reference character 440, is “on” the antifuse gate, not the pass transistor gate as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-17, 19, 20, 24-26, 28, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 20090085127 A1, in view of Lue, US 20140361369 A1.

As to claim 1, Liu discloses a memory device (see Liu Fig 8) comprising: 
an oxide layer (see Liu Fig 8 Ref Box); a pass transistor (see Liu Fig 8 Ref Pass transistor) on a front side of the oxide layer (see Liu Fig 8 Ref Pass transistor) and electrically coupled to a word line (WL) of the memory device (see Liu Fig 8 Ref Wlr), the pass transistor gate being configured to receive a programming voltage through the word line during a programming phase (see Liu Table 1 Ref SWSB and Para [0029]), the programming voltage being greater than a read voltage used during a read process (see Liu Table 1, Fig 4A, and Para [0034]; Half of the peak-to-peak voltage is greater than the disclosed read voltage.); an antifuse device (see Liu Fig 8 Ref Programmable element and Para [0003]) on the front side of the oxide layer proximate to the pass transistor; and an antifuse gate on the front side of the oxide layer (see Liu Fig 8 Ref polygate).

Liu does not appear to disclose a pass transistor gate on a backside of the oxide layer.

Lue discloses a pass transistor gate (see Lue 4A Ref 18) on a backside of the oxide layer (see Lue 4A Ref 18).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Liu, may implement a particular pass transistor, as disclosed by Lue. The inventions are well known variants of semiconductor devices fabricated on SOI substrates, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lue’s attempt to reduce leakage (see Lue Para [0011]).

As to claim 2, Liu and Lue disclose the memory device of claim 1 wherein, 
the pass transistor gate comprises a metal (see Lue Para [0059]).

As to claim 3, Liu and Lue disclose the memory device of claim 1, further comprising: 
a first dielectric on the front side of the oxide layer (see Lue Fig 4A Ref 19); and
a second dielectric embedded in the oxide layer on the pass transistor gate (see Lue Fig 4A oxide between Refs 18 and 13); wherein 
the second dielectric has a larger thickness than the first dielectric (see Lue Fig 4A Ref 19).

As to claim 4, Liu and Lue disclose the memory device of claim 3, wherein 
the first dielectric is approximately 10 times smaller in thickness than the second dielectric (see Lue Para [0072]; Examiner takes notice that fabricating gate oxides of 10 nanometers and larger is well known in the art, and claim limitations require criticality to carry patentable weight (see MPEP 2144.05.I).).

As to claim 5, Liu and Lue disclose the memory device of claim 3, wherein 
the second dielectric is approximately 80-250 angstroms (see Lue Fig 4A oxide between Refs 18 and 13; Examiner takes notice that fabricating gate oxides of 0.8-2.5 nanometers is well known in the art, and claim limitations require criticality to carry patentable weight (see MPEP 2144.05.I).) and the first dielectric is approximately 8-25 angstroms (see Lue Para [0072]).

As to claim 6, Liu and Lue disclose the memory device of claim 1, further comprising
a metal gate on the backside of the oxide layer proximate (see Lue Para [0059]) to the pass transistor gate, wherein 
the metal gate is coupled to a bias voltage and configured to positively bias (see Lue Paras [0051] and [0053]- [0056]) the antifuse device during a programming phase (see Liu Para [0023]).

As to claim 7, Liu and Lue disclose the memory device of claim 1, further comprising: 
a first doping region on the front side of the oxide layer (see Liu Fig 8 N+ on left); a first diffusion region on the front side of the oxide layer proximate the first doping region (see Liu Fig 8 Ref Body between N+ on left and N+ in middle); a second doping region on the front side of the oxide layer proximate the first diffusion region (see Liu Fig 8 N+ in middle); a second diffusion region on the front side of the oxide layer proximate the second doping region (see Liu Fig 8 Ref Body between N+ in middle and N+ on right); and a third doping region on the front side of the oxide layer proximate the second diffusion region (see Liu Fig 8 Ref N+ on right).

As to claim 8, Liu and Lue disclose the memory device of claim 7, wherein 
The first doping region comprises an N+ doped region (see Liu Fig 8 N+ on left); the first diffusion region comprises a P doped region (see Liu Fig 8 Ref Body and Para [0031]); the second doping region comprises an N+ doped region (see Liu Fig 8 N+ in middle); the second diffusion region comprises an N+ or P doped region (see Liu Fig 8 Ref Body and Para [0031]); and the third doping region comprises an N+, P, or nothing doped region (see Liu Fig 8 N+ on right).

As to claim 10, Liu and Lue disclose a memory device (see Liu Fig 8) comprising: 
an oxide layer (see Liu Fig 8 Ref Box); means for switching (see Fig 8 Ref Pass transistor) a signal on a front side of the oxide layer (see Liu Table 1) and electrically coupled to a word line (WL) of the memory device (see Liu Fig 8 Ref Wlr), the pass transistor gate being configured to receive a programming voltage through the word line during a programming phase (see Liu Table 1 Ref SWSB and Para [0029]), the programming voltage being greater than a read voltage used during a read process (see Liu Table 1, Fig 4A, and Para [0034]; Half of the peak-to-peak voltage is greater than the disclosed read voltage.); means for creating a conductive path on the front side of the oxide layer proximate to the means for switching (see Liu Para [0037]); a pass transistor gate on a backside of the oxide layer (see Lue 4A Ref 18); and an antifuse gate on the front side of the oxide layer (see Liu Fig 8 Ref polygate).

As to claim 11, Liu and Lue disclose the memory device of claim 10.
Claim 11 recites substantially the same limitations as claim 2. 
All the limitations of claim 11 have already been disclosed by Liu and Lue in claim 2 above.

As to claim 12, Liu and Lue disclose the memory device of claim 10.
Claim 12 recites substantially the same limitations as claim 3. 
All the limitations of claim 12 have already been disclosed by Liu and Lue in claim 3 above.

As to claim 13, Liu and Lue disclose the memory device of claim 12.
Claim 13 recites substantially the same limitations as claim 4. 
All the limitations of claim 13 have already been disclosed by Liu and Lue in claim 4 above.

As to claim 14, Liu and Lue disclose the memory device of claim 12.
Claim 14 recites substantially the same limitations as claim 5. 
All the limitations of claim 14 have already been disclosed by Liu and Lue in claim 5 above.

As to claim 15, Liu and Lue disclose the memory device of claim 10.
Claim 15 recites substantially the same limitations as claim 6. 
All the limitations of claim 15 have already been disclosed by Liu and Lue in claim 6 above.

As to claim 16, Liu and Lue disclose the memory device of claim 10.
Claim 16 recites substantially the same limitations as claim 7. 
All the limitations of claim 17 have already been disclosed by Liu and Lue in claim 7 above.

As to claim 17, Liu and Lue disclose the memory device of claim 16.
Claim 17 recites substantially the same limitations as claim 8. 
All the limitations of claim 17 have already been disclosed by Liu and Lue in claim 8 above.

As to claim 19, Liu discloses a memory device (see Liu Fig 8) comprising: 
a pass transistor on a first portion of the memory device (see Liu Fig 8 Ref Pass transistor); a pass transistor gate electrically coupled to a word line (WL) of the memory device (see Liu Fig 1 P-Well Deep in N-Well), the pass transistor gate being configured to receive a programming voltage through the word line during a programming phase (see Liu Fig 1 P-Well Deep in N-Well and Para [00031]), the programming voltage being greater than a read voltage used during a read process (see Liu Para [0034]);
an antifuse device on a second portion of the memory device opposite the first portion (see Liu Fig 8 Ref Programmable element and Para [0003]); and an antifuse gate on a front side of the memory device opposite the backside side (see Liu Fig 8 Ref polygate).

Liu does not appear to disclose a pass transistor gate on a backside of the oxide layer.

Lue discloses a pass transistor gate (see Lue 4A Ref 18) on a backside of the oxide layer (see Lue 4A Ref 18).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory device, as disclosed by Liu, may implement a particular pass transistor, as disclosed by Lue. The inventions are well known variants of semiconductor devices fabricated on SOI substrates, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lue’s attempt to reduce leakage (see Lue Para [0011]).

Lue and Liu do not appear to explicitly disclose a bias gate on the back side of the memory device proximate to the pass transistor gate.

However, it would have been obvious to one skilled in the art at the time of the effective filing of the invention that a backgated device, as disclosed by Liu and Lue, may implement additional biasing gates on the backside of a transistor (see Lue Fig 4A Ref 18). Duplicating features is obvious (see MPEP 2144.04.VI.B), and better controlling the threshold voltage of an antifuse device enhances the device’s functionality (see Lue Para [0051]).

As to claim 20, Liu and Lue disclose the memory device of claim 19.
Claim 20 recites substantially the same limitations as claim 2. 
All the limitations of claim 20 have already been disclosed by Liu and Lue in claim 2 above.
As to claim 24, Liu and Lue disclose the memory device of claim 19, wherein
the bias gate is coupled to a bias voltage and configured to positively bias the antifuse device (see Lue Paras [0051] and [0053]- [0056]) during a programming phase (see Liu Para [0023]).

As to claim 25, Liu and Lue disclose the memory device of claim 19.
Claim 25 recites substantially the same limitations as claim 7. 
All the limitations of claim 25 have already been disclosed by Liu and Lue in claim 7 above.

As to claim 26, Liu and Lue disclose the memory device of claim 25.
Claim 26 recites substantially the same limitations as claim 8. 
All the limitations of claim 26 have already been disclosed by Liu and Lue in claim 8 above.

As to claim 28, Liu and Lue disclose a memory device (see Liu Fig 8) comprising: 
means for switching a signal on a first portion (see Liu Fig 8 Ref Pass transistor) of the memory device (see Table 1); means for creating a conductive path on a second portion (see Liu Fig 8 Ref Programmable element) of the memory device opposite the first portion (see Liu Para [0037]); 
a pass transistor gate on a back side of the memory device (see Lue 4A Ref 18) and electrically coupled to a word line (WL) of the memory device (see Lue Fig 3 Ref BG), the pass transistor gate being configured to receive a programming voltage through the word line during a programming phase (see Liu Fig 1 P-Well Deep in N-Well and Para [00031]), the programming voltage being greater than a read voltage used during a read process (see Liu Para [0034]); an antifuse gate on a front side of the memory device opposite the back side (see Liu Fig 8 Ref polygate), and means for biasing on the back side of the memory device proximate to the pass transistor gate (see Lue 4A Ref 18 and Para [0051]).

As to claim 29, Liu and Lue disclose the memory device of claim 28 wherein,
the means for biasing is coupled to a bias voltage and configured to positively bias (see Lue 4A Ref 18 and Para [0051]) the antifuse device during a programming phase (see Liu Para [0023]).

As to claim 31, Liu and Lue disclose the memory device of claim 1, wherein 
the antifuse gate is configured to receive a read voltage during the read process (see Liu Fig 2 Ref 106, Fig 4B, and Para [0003]; A read voltage must be provided to the antifuse gate in order for a read current to be generated.).

As to claim 32, Liu and Lue disclose the memory device of claim 10, wherein 
the antifuse gate is configured to receive a read voltage during the read process (see Liu Fig 2 Ref 106, Fig 4B, and Para [0003]; A read voltage must be provided to the antifuse gate in order for a read current to be generated.).

As to claim 33, Liu and Lue disclose the memory device of claim 19, wherein 
the antifuse gate is configured to receive a read voltage during the read process (see Liu Fig 2 Ref 106, Fig 4B, and Para [0003]; A read voltage must be provided to the antifuse gate in order for a read current to be generated.).

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 

Applicant has not adequately distinguished between the claimed “pass transistor gate”, its functionality, and the disclosure of Lue, and the arguments do not appear to overcome broadest reasonable interpretation. Examiner would like to point out figure 6 of the specification, where reference character 465 is labeled “backgate”, and would like to remind the applicant that Species 2, figure 4 was elected on 06/30/2022.

The amended limitations do not appear to overcome the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 10/29/2022